Case: 13-50766      Document: 00512655554         Page: 1    Date Filed: 06/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50766
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 6, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE SANCHEZ, also known as Jose Juan Sanchez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-69-1


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM: *
       Jose Sanchez pleaded guilty to an indictment charging him with
conspiracy to possess with intent to distribute methamphetamine. The district
court sentenced Sanchez to a within-guidelines sentence of 240 months of
imprisonment and four years of supervised release. Sanchez argues that the
sentence is greater than necessary to achieve the sentencing goals set forth in
18 U.S.C. § 3553(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50766     Document: 00512655554       Page: 2   Date Filed: 06/06/2014


                                   No. 13-50766

      Sanchez does not dispute that the sentence was imposed within a
properly calculated guidelines range. Thus, a presumption of reasonableness
applies to this guidelines sentence. See United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006). The substantive reasonableness of a sentence is reviewed
under an abuse of discretion standard. See Gall v. United States, 552 U.S. 38,
51 (2007).
      Citing Kimbrough v. United States, 552 U.S. 85, 109-10 (2007), Sanchez
contends     his   sentence   is   substantively    unreasonable     because    the
methamphetamine Guidelines lack an empirical basis. Whatever discretion
Kimbrough gives district courts to deviate from the Guidelines, it does not
require either district or appellate courts to conduct “a piece-by-piece analysis
of the empirical grounding behind each part of the sentencing guidelines.”
United States v. Duarte, 569 F.3d 528, 530 (5th Cir. 2009).
      Sanchez also contends that his sentence is substantively unreasonable
because it places too much weight on factors such as his role in the offense and
possession of a firearm, rather than his personal circumstances. When as here,
a district court imposes a sentence within a properly calculated guidelines
sentencing range, the sentence is entitled to a presumption of reasonableness.
See Alonzo, 435 F.3d at 554. Sanchez has not shown the district court failed to
give proper weight to any § 3553(a) factor. See United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009).
      AFFIRMED.




                                        2